IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,037-01


                        EX PARTE JAMES ALAN KUNKEL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 057552-A IN THE 59TH DISTRICT COURT
                             FROM GRAYSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and indecency with a child by contact and was sentenced to sixty-five and twenty

years’ imprisonment on each offense, respectively. The Fifth Court of Appeals affirmed the

convictions. Kunkel v. State, No. 05-10-01272-CR (Tex. App.—Dallas Mar. 21, 2012).

        Applicant contends that he was denied his right, through no fault of his own, to pursue a pro

se petition for discretionary review in this Court after his convictions were affirmed by the Fifth

Court of Appeals. The trial court recommends that relief be granted, and the writ record supports the
                                                                                                    -2-

recommendation. See Ex parte Wilson, 956 S.W.2d 25, 26 -27 (Tex. Crim. App. 1997); Ex parte

Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Fifth Court of Appeals in Cause No. 05-10-01272-CR that affirmed his

conviction in Cause No. 057552 from the 59th District Court of Grayson County. Applicant shall

file his petition for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 2, 2014
Do not publish